Exhibit 10.1
 


 
PNC


December 31, 2013


Matthew C. Wolsfeld, Chief Financial Officer
Northern Technologies International Corporation
4201 Woodland Road
Circle Pines, MN 55014


RE:  Renewal of Expiration Date for committed line of credit
Loan #: 0010146473/33835685
Amount: $3,000,000.00


Dear Mr. Wolsfeld:


We are pleased to inform you that your committed line of credit has been
renewed.  The Expiration Date, as set forth in the Amended and Restated
Committed Line of Credit Note dated January 10, 2011, as amended, and any loan
agreement or letter agreement related thereto, if applicable (the “Agreement”),
has been extended from January 8, 2014 to January 7, 2015, effective on January
9, 2014.  All other terms and conditions of the Promissory Note and Agreement
remain in full force and effect.


It has been a pleasure working with you and I look forward to a continued
successful relationship. Thank you again for your business.


Very truly yours,


PNC BANK, NATIONAL ASSOCIATION


By:   /s/ Yelena Spadafora
Title:  Vice President


The PNC Financial Services Group
23000 Millcreek Boulevard   Highland Hills   Ohio  44122
www.pnc.com